Citation Nr: 1507531	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-41 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for patellofemoral syndrome of the bilateral knees. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Mother


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 26, 1987 to March 6, 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held in April 2011, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned.  A transcript of the hearing testimony is in the claims file.

In February 2014, the Board reopened the claim for service connection for patellofemoral syndrome of the bilateral knees and remanded the claim for additional development, to include obtaining records from the Social Security Administration (SSA); obtaining outstanding private and VA treatment records, if any; and scheduling a VA examination for the purpose of obtaining opinions regarding the etiology of the Veteran's patellofemoral syndrome of the bilateral knees.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's patellofemoral syndrome of the bilateral knees clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond the natural progression of the disorder during or due to service.



CONCLUSION OF LAW

The criteria for service connection for patellofemoral syndrome of the bilateral knees have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in November 2008.  The issue was also readjudicated, most recently, in an October 2014 Supplemental Statement of the Case (SSOC).

The Board also concludes VA's duty to assist has been satisfied.  Updated VA treatment records have been associated with the claims file.  Further, as noted above, the directives in the February 2014 Board remand were substantially completed.  Specifically, records from the SSA were obtained.  Attempts were also made to obtain information from the Veteran regarding private treatment providers so that private treatment records could be obtained for review.  The Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of VA; however, the Veteran did not provide contact information for the two doctors listed on the form.  In July 2014, VA attempted to contact the Veteran by telephone to request the addresses of the doctors identified in the VA Form 21-4142.  VA was not successful in contacting the Veteran.  Therefore, VA returned the form to the Veteran and asked that he provide the necessary contact information for VA to obtain the records.  In August 2014, the Veteran returned the form but indicated that he had already provided records from the doctors identified therein.  Accordingly, the Board finds that no further development is warranted pertaining to the two providers identified in the VA Form 21-4142.  Additionally, a VA examination of the knees was conducted in May 2014.  The VA examiner provided the requested opinions after having reviewed the claims file and examining the Veteran.  The opinions are supported by rationale.  Accordingly, the May 2014 VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As such, the Board finds that the directives in the February 2014 remand order were substantially completed.  See Stegall, 11 Vet. App. 268.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection. The Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans Affairs. The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service. They also asked questions to draw out the current state of the Veteran's disability. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for patellofemoral syndrome of the knees.  He claims that his bilateral knee condition manifested during or as a result of service.  

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Here, the Veteran's November 1986 entrance examination is silent as to any defect or diagnosis related to the knees.  Accordingly, the presumption of soundness attaches.

This presumption of soundness can be rebutted, however, by clear and unmistakable evidence that the disability existed prior to service and clear and unmistakable evidence that the disability was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran maintains that he developed patellofemoral syndrome of the knees as a result of his military service.  He maintains he did not have a pre-existing bilateral knee condition and submitted statements from friends indicating that he did not have knee complaints or disorders prior to entrance to service.  See Buddy Statements from H.D., Col. Ret.; K.G.S., and R.A. dated April 2011 and Buddy Statements from H.D., Col. Ret. And K.G.S. dated March 2009.  Knee pain was not indicated on the Report of Medical History form that the Veteran completed at entrance to service in November 1986.  The November 1986 entrance examination report did not note disorders of either knee.  

Even so, service treatment records aside from the entrance examination suggest the Veteran did have a pre-existing bilateral knee problem.  Specifically, service treatment records show that the Veteran was treated on several occasions in February 1987 for knee pain.  One notation states that the Veteran provided a vague history of intermittent knee problems that existed prior to service. In March 1987, the Medical Board found that the Veteran admitted to having a three year history of bilateral knee and ankle pain prior to enlistment that usually occurred with physical activity.  The Medical Board noted that the Veteran did not mention these conditions at entrance to service.  The Veteran started recruit training on January 26, 1987 and reported to sick call complaining of bilateral knee pain on February 8, 1987, a mere two weeks later.  On February 27, 1987, the Veteran was referred for an orthopedic consultation.  The consultant reviewed the Veteran's past medical history and examined the Veteran.  The consultant found that because the Veteran was unable to perform his assigned duties due to his bilateral knee and ankle pain, he should not continue active duty.  The consultant diagnosed patellofemoral syndrome, bilateral knees, existing prior to service.  In light of the Veteran's current and past symptoms and the consultant's findings and recommendations, the Medical Board found the Veteran unfit for further service.  The Medical Board formally found that the Veteran had patellofemoral syndrome of the bilateral knees that existed prior to service; did not meet the minimum standards for enlistment; did not incur or aggravate a physical disability during service; was not physically qualified in accordance with physical standards for enlistment as opposed to unfitness by reason of physical disability; and was enlisted in error.

Subsequent to service, the Veteran was treated for knee pain.  The Board observes that records from the SSA include an examination performed by Dr. J.A.M., dated June 2005.  During the examination, the Veteran reported that he had injury to the right knee before 1987.  He said he did not have many problems with the knee until he enlisted in the Navy.  He reported that he served about 3 years in the Navy and then resumed a civil job.  The Veteran reinjured his right knee in 1998.

Treatment records from various private providers show complaints and treatment of the knees.  See Treatment records from Dr. G.K.M., dated October 2008-May 2010; treatment records from Dr. H.M.H. dated February 2006, January 2009 and February 2009; and letter from Dr. H.M.H. dated June 2009.  See also Disability Determination and Physical from Dr. A.R., dated September 2008.  However, while the treatment records show the Veteran's report of injuring his knees during service, none of the private providers provided an opinion regarding the etiology of his bilateral knee disorder.

In his substantive appeal, VA Form 9, the Veteran stated that he has had trouble with bilateral knees since service.  Immediately after physical training he had trouble with both knees and eventually one foot.

During his April 2011 hearing before the Board, the Veteran's representative stated that MRI evidence suggested that the Veteran's bilateral knee problems were about 20 years old, which would have been around the time the Veteran claimed the condition started.  The Veteran testified that prior to service, he worked strenuous jobs that required walking up and down stairs, bending, lifting, and standing for long periods.  He believed that if he had had a bilateral knee problem prior to service that it would have manifested while working the strenuous jobs prior to service.  See Transcript, pages 3-4.  He testified that service treatment records show he had no knee problems at entrance to service and 10 to 15 days after entering service, he was sent to sick call for pain and swelling in both knees and ankles.  To the best of his knowledge, he does not remember telling doctors that he had knee injuries or a three-year history of knee pain prior to service.  He testified that even if he did report a history of knee pain, that pain was not comparable to his current pain.  Id. at 9-10.  He testified that knee pain prior to service at most would have been little aches and pains because of his job but not near the intensity of his current pain.  He may have had pain once or twice per month over a three year period but not constant pain.  Thus, he believes that the military's finding that the bilateral knee condition existed prior to service is incorrect.  Id. at 10.  The Veteran testified that if VA finds his bilateral knee condition pre-existed service, that VA should find that his bilateral knee condition was aggravated by service.  Id. at 7.  

The Veteran's mother testified that she was unaware of any knee problems that the Veteran might have had prior to service.  Id. at 4.  She said he did not know of incidents or injuries with his knees prior to service.  Id.

The May 2014 VA examiner noted that the Veteran was evaluated by orthopedics for ongoing bilateral knee pain and was diagnosed with patellofemoral pain syndrome in February 1987.  The orthopedic doctor noted that the Veteran's symptoms were likely to return with strenuous exercise and the doctor recommended that he have an administrative discharge.  On March 3, 1987, the Medical Board determined that the Veteran had a three year history of having bilateral knee pain when involved in physical activity.  The Veteran told the VA examiner that he has had bilateral knee pain since service.  He also reported having aggravated his right knee in 1998 while at work, which resulted in a right meniscal tear.

In the opinion, the examiner stated that the claims file, including Veteran and buddy lay statements and all evidence received since January 2006, had been thoroughly reviewed.  The examiner found that while the Veteran denied having a pre-existing knee condition prior to entry into service in January 1987, that medical documentation establishes that the Veteran did have a bilateral knee disorder prior to entry into service.  On February 27, 1987 the Veteran reported to medical providers that he had knee problems prior to service.  Further, the Medical Board documentation "states a 'past history before enlistment in the Navy, as obtained from the patient, reveals a 3 year history of bilateral knee pain'."  In June 2005, while undergoing disability medical history and examination by the Disability Determination Division, Dr. J.A.M. notes that "according to the patient he suffered injury to the right knee before 1987".  As such, the examiner found that the evidence clearly and unmistakably shows that the bilateral knee disorder existed prior to service.

The examiner opined that the bilateral knee condition, which clearly and unmistakably existed prior to service, was less likely than not aggravated beyond its natural progression by in-service events, injuries or illness.  The examiner found that the service treatment records revealed an injury to both knees while in boot camp which required medical appointments, medication, light duty restrictions, and orthopedic consultation.  The condition was determined to be chronic in that the symptoms would likely return with strenuous exercise as required in training.  Due to the unresolved bilateral knee symptoms and the probable recurrence of the condition, the Veteran was medically boarded from service.  His service treatment records indicate that the symptomology described during his training in service was consistent with the clinical course of that which would be expected with his pre-existed condition of patellofemoral syndrome.  As such, the examiner opined that the evidence clearly and unmistakably shows (i.e., it is undebatable) that this represents a natural progression of the condition which existed prior to entry into service.

Based on the medical and lay evidence described above, the Board finds that the presumption of soundness has been rebutted and, therefore, service connection is not warranted for the bilateral knees.  

First, the Board finds that the Veteran's bilateral knee disability clearly and unmistakably pre-existed entry to service.  While the Veteran's bilateral knee condition was not noted on his entrance examination report, he told medical providers during service that his bilateral knee condition started prior to entry to service.  Moreover, the Medical Board found that the bilateral knee condition existed prior to entry to service.  Further, in June 2005, prior to filing claims for service connection for the bilateral knee condition, the Veteran told Dr. J.A.M. that he had a bilateral knee condition prior to 1987.  Upon review of the records and examination of the Veteran, the May 2014 VA examiner found that the Veteran's bilateral knee disability clearly and unmistakably existed prior to service.  As discussed above, her opinion is supported with rationale and supports the Board's finding that the condition clearly and unmistakably pre-existed entry to service.

Second, the Board finds that the pre-existing bilateral knee condition was clearly and mistakably not aggravated during service.  As discussed by the May 2014 VA examiner, while the Veteran was treated for knee symptoms during service, his symptoms were clearly and unmistakably a natural progression of the condition that existed prior to service.  The evidence does not show and the examiner did not find that the bilateral condition was aggravated beyond the natural progression of the disorder.  While the May 2014 VA examiner used the phrase "less likely as not" with regard to the issue of aggravation, a finding of "clear and unmistakable evidence" is a legal determination and not a medical one.  Based on the medical opinion, the service treatment records, and the totality of the evidence, the Board finds there is clear and unmistakable evidence that the Veteran's pre-existing bilateral knee condition was not aggravated during service and was not aggravated beyond the natural progression of the disorder.

The Board has considered the Veteran's lay statements.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, while the Veteran is competent to report the date of onset of his bilateral knee symptoms, the Board finds that his statements are not credible.  The evidence clearly shows that during service he reported to his medical providers a history of having bilateral knee problems prior to entry to service.  In June 2005, he continued to report having had bilateral knee problems prior to 1987.  However, once he filed his initial claim for service connection in October 2005, he began to allege that his bilateral knee problems started during service.  The Board finds that his inconsistent statements weigh against a finding of credibility.  

The Veteran alleges that he did not tell medical providers during service that he had knee problems prior to service.  However, the Board finds that the medical and lay evidence dated contemporaneous to the Veteran's period of active military service is more probative than his statements made almost 20 years after separation from service.  Accordingly, the Board finds that the Veteran's statements regarding the manifestation of his bilateral knee disability during service not credible.

The Board also finds that the Veteran's testimony alleging that at the least, his knee disabilities were aggravated by service, of no probative value.  While the Veteran is competent to report his symptoms, aggravation of a disability is a determination that is medical in nature and the Veteran does not have the medical expertise necessary to render a competent and credible opinion on the matter.  In this case, the competent and credible medical evidence indicates that the Veteran's bilateral knee disability was clearly and unmistakably not aggravated by service beyond the natural progression of the disease.

Based on the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's patellofemoral syndrome of the bilateral knees pre-existed service and clearly and unmistakably was not aggravated by service.  As such, service connection for bilateral patellofemoral syndrome of the bilateral knees must be denied.  

The Board has also considered whether service connection is warranted for any other knee condition.  However, service treatment records do not show treatment or diagnosis of any condition of the knees other than the pre-existing patellofemoral syndrome.  The evidence clearly shows that the Veteran injured his right knee in May 1998 while working, which resulted in a medial meniscal tear.  The February 2009 MRI scan of the right knee shows chondromalacia patella and medial meniscal tear.  Dr. H.H. did not indicate that either condition was due to or manifested during service.  In May 2010, Dr. G.K.M. diagnosed osteoarthritis of the patellofemoral compartments of the knee.  He did not indicate that the osteoarthritis is related to service.  As such, the Board finds that the preponderance of the evidence is against service connection for a bilateral knee condition other than patellofemoral syndrome.

The appeal is denied.


ORDER

Service connection for patellofemoral syndrome of the bilateral knees is denied. 




____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


